MEMORANDUM **
Cristian Francisco Salgado-Salgado, a native and citizen of Nicaragua, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because Salgado-Salgado testified inconsistently about the time periods of his military service and the existence of threatening letters that are central to his claim. See Wang v. INS, 352 F.3d 1250, 1257-58 (9th Cir.2003). Because the record does not compel the conclusion that Salgado-Salgado’s testimony was credible, he has not established eligibility for asylum. See Singh-Kaur, 183 F.3d at 1153.
Furthermore, because Salgado-Sal-gado failed to demonstrate eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
*632Because Salgado-Salgado’s CAT claim' is based on the same testimony the IJ found to be not credible, and Salgado-Salgado points to no other evidence the IJ should have considered, he has failed to establish eligibility for CAT relief. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.